                              1   WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                                  Ray C. Schrock, P.C. (pro hac vice)
                              3   (ray.schrock@weil.com)
                                  Jessica Liou (pro hac vice)
                              4   (jessica.liou@weil.com)
                                  Matthew Goren (pro hac vice)
                              5   (matthew.goren@weil.com)
                                  767 Fifth Avenue
                              6   New York, NY 10153-0119
                                  Tel: 212 310 8000
                              7   Fax: 212 310 8007

                              8
                                  KELLER & BENVENUTTI LLP
                              9   Tobias S. Keller (#151445)
                                  (tkeller@kellerbenvenutti.com)
                             10   Jane Kim (#298192)
                                  (jkim@kellerbenvenutti.com)
                             11   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             12   Tel: 415 496 6723
                                  Fax: 650 636 9251
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                                  Attorneys for Debtors and Debtors in Possession
      767 Fifth Avenue




                             14
                                                               UNITED STATES BANKRUPTCY COURT
                             15                                NORTHERN DISTRICT OF CALIFORNIA
                                                                    SAN FRANCISCO DIVISION
                             16

                             17                                                  Case No. 19-30088 (DM)
                                                                                 Chapter 11
                             18     In re:                                       (Lead Case) (Jointly Administered)

                             19     PG&E CORPORATION,                            APPLICATION PURSUANT TO L.B.R. 2015-
                                                                                 2(e) AND 11 U.S.C. § 105(a) FOR AN ORDER
                             20              - and -                             MODIFYING DEBTORS’ DEADLINES FOR
                                                                                 FILING MONTHLY OPERATING REPORTS
                             21     PACIFIC GAS AND ELECTRIC                     AND APPROVING PROPOSED
                                    COMPANY,                                     MODIFICATIONS TO FORM OF MONTHLY
                             22                                                  OPERATING REPORTS
                                                                   Debtors.      (“MOR DEADLINES AND FORM
                             23                                                  MODIFICATION APPLICATION”)
                                     Affects PG&E Corporation
                             24      Affects Pacific Gas and Electric           Date: May 22, 2019
                                    Company                                      Time: 9:30 a.m. (Pacific Time)
                             25      Affects both Debtors                       Place: United States Bankruptcy Court
                                                                                        Courtroom 17, 16th Floor
                             26     * All papers shall be filed in the Lead             San Francisco, CA 94102
                                    Case, No. 19-30088 (DM).
                             27                                                  Objection Deadline: May 15, 2019
                                                                                                     4:00 p.m. (Pacific Time)
                             28


                              Case: 19-30088           Doc# 1788   Filed: 05/01/19   Entered: 05/01/19 16:14:14       Page 1 of
                                                                                9
                              1                 PG&E Corporation and Pacific Gas and Electric Company, as debtors and debtors

                              2   in possession (collectively, “PG&E” or the “Debtors”) in the above-captioned chapter 11 cases

                              3   (the “Chapter 11 Cases”), hereby submit this Application (the “Application”), pursuant to Rule

                              4   2015-2(e) of the Bankruptcy Local Rules for the United States District Court for the Northern

                              5   District of California (the “Bankruptcy Local Rules”) and 105(a) of title 11 of the United States

                              6   Code (the “Bankruptcy Code”), for an order (a) modifying the deadlines, as required under section

                              7   521 of the Bankruptcy Code and Bankruptcy Local Rule 2015-2(a), for the Debtors to file monthly

                              8   operating reports (“Monthly Operating Reports”) to coincide with their reporting requirements

                              9   to the Securities and Exchange Commission (the “SEC”), and (b) approving certain modifications

                             10   to the form of Monthly Operating Reports required under Bankruptcy Local Rule 2015-2(d) to

                             11   conform with the Debtors’ existing reporting processes and procedures.

                             12                 In support of this Application, the Debtors submit the Declaration of John Boken,
Weil, Gotshal & Manges LLP




                             13   filed contemporaneously herewith. A proposed form of order granting the relief requested herein
 New York, NY 10153-0119




                             14   is annexed hereto as Exhibit A (the “Proposed Order”).
      767 Fifth Avenue




                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28


                              Case: 19-30088      Doc# 1788     Filed: 05/01/19    Entered: 05/01/19 16:14:14       Page 2 of
                                                                             9
                              1

                              2                         MEMORANDUM OF POINTS AND AUTHORITIES

                              3   I.       JURISDICTION

                              4                  The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

                              5   1334, the Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General

                              6   Order 24 (N.D. Cal.), and Bankruptcy Local Rule 5011-1(a). This is a core proceeding pursuant to

                              7   28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                              8   II.       BACKGROUND

                              9                  On January 29, 2019 (the “Petition Date”), the Debtors commenced with the Court

                             10   voluntary cases under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their

                             11   businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and

                             12   1108 of the Bankruptcy Code. The Debtors’ Chapter 11 Cases are being jointly administered for
Weil, Gotshal & Manges LLP




                             13   procedural purposes only pursuant to Bankruptcy Rule 1015(b).
 New York, NY 10153-0119




                             14                  On February 12, 2019, the United States Trustee (the “U.S. Trustee”) appointed an
      767 Fifth Avenue




                             15   Official Committee of Unsecured Creditors (the “Creditors Committee”). On February 15, 2019,

                             16   the U.S. Trustee appointed an Official Committee of Tort Claimants (the “Tort Claimants

                             17   Committee”).

                             18                  Additional information regarding the circumstances leading to the commencement

                             19   of the Chapter 11 Cases and information regarding the Debtors’ businesses and capital structure is

                             20   set forth in the Amended Declaration of Jason P. Wells in Support of the First Day Motions and

                             21   Related Relief [Docket No. 263].

                             22   III.       RELIEF REQUESTED

                             23                  By this Application, pursuant to Bankruptcy Local Rule 2015-2(e) and section

                             24   105(a) of the Bankruptcy Code, the Debtors request entry of an order (a) modifying the times for

                             25   filing Monthly Operating Reports to be consistent with the Debtors’ reporting obligations with the

                             26   SEC and (b) approving certain modifications to the form of Monthly Operating Reports as were

                             27   used by the Debtors in the Monthly Operating Reports filed for January and February 2019, each

                             28   as further described herein.


                              Case: 19-30088      Doc# 1788      Filed: 05/01/19    Entered: 05/01/19 16:14:14       Page 3 of
                                                                              9
                              1   IV.         BASIS FOR RELIEF REQUESTED

                              2                   Bankruptcy Local Rule 2015-2(b) requires that “[a] monthly report shall be filed . . .

                              3   no later than the 21st day of the month following the month to which the report pertains.” B.L.R.

                              4   2015-2(b). With regards to the form of monthly operating reports, Bankruptcy Local Rule 2015-2(d)

                              5   requires that “[m]onthly reports shall be prepared on forms and supporting schedules approved by the

                              6   Judges of the Court, copies of which shall be available in the Office of the Clerk.” B.L.R. 2015-2(d).

                              7                   However, Bankruptcy Local Rule 2015-2(e) also provides that, “The Court may, on

                              8   application and for cause, modify the provisions of this rule. Any application to modify shall be served

                              9   upon all parties upon whom the monthly report is required to be served.” B.L.R. 2015-2(e).

                             10                   Additionally, section 105(a) of the Bankruptcy Code, which codifies the equitable

                             11   powers of the Bankruptcy Court, authorizes the Court to “issue any order, process, or judgment that is

                             12   necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). The Debtors
Weil, Gotshal & Manges LLP




                             13   submit that, in light of the facts and circumstances surrounding these Chapter 11 Cases, ample cause
 New York, NY 10153-0119




                             14   exists to grant the requested relief herein.
      767 Fifth Avenue




                             15    V.         CAUSE EXISTS TO MODIFY THE DEADLINES FOR FILINGS
                                              THE DEBTORS’ MONTHLY OPERATING REPORTS
                             16
                                                  The Debtors are one of the nation’s largest utility companies, providing natural gas and
                             17
                                  electric service to approximately 16 million customers throughout an approximately 70,000-square-
                             18
                                  mile service area in northern and central California. The Debtors own and operate approximately 136
                             19
                                  generating facilities, nine (9) natural gas compressor stations, over 120,000 circuit miles of electric
                             20
                                  transmission and distribution lines, and nearly 50,000 miles of natural gas transmission and
                             21
                                  distribution pipelines. While the Debtors, with the assistance of their professional advisors, have
                             22
                                  mobilized their employees to work diligently and expeditiously to prepare the Monthly Operating
                             23
                                  Reports each month, as set forth below, the default deadlines under Bankruptcy Local Rule 2015-2(b)
                             24
                                  promote an unnecessary duplication of effort with respect to the Debtors’ SEC reporting requirements.
                             25
                                                  Due to the size and scope of the Debtors’ operations, collecting the information
                             26
                                  necessary to prepare the Monthly Operating Reports requires a significant expenditure of time and
                             27
                                  effort on the part of the Debtors, their employees, and their professionals. The limited time available
                             28


                              Case: 19-30088       Doc# 1788       Filed: 05/01/19    Entered: 05/01/19 16:14:14        Page 4 of
                                                                                9
                              1   to the Debtors to assemble the required information, coupled with the added responsibilities of the

                              2   Debtors’ employees in connection with the administration of these Chapter 11 Cases, necessitate an

                              3   extension of the deadline for filing Monthly Operating Reports.

                              4                  Moreover, the Debtors are public reporting companies under Section 12b of the

                              5   Securities and Exchange Act of 1934. As such, much of the information included in the Monthly

                              6   Operating Reports also is provided in the Debtors’ annual and quarterly reports filed with the SEC.

                              7   The Debtors’ employees and professionals who prepare the Debtors’ annual and quarterly SEC reports

                              8   will also be tasked with preparing the Debtors’ Monthly Operating Reports. To avoid unnecessary

                              9   duplication of efforts and deadlines that conflict with the SEC’s quarterly and annual reporting

                             10   deadlines, the Debtors propose to modify the timing of the filing of their Monthly Operating Reports

                             11   to be consistent with the timeline of their SEC reporting obligations.

                             12                  Specifically, the Debtors propose that the time for filing Monthly Operating Reports be
Weil, Gotshal & Manges LLP




                             13   modified as follows:
 New York, NY 10153-0119




                             14                 For months ending quarterly SEC reporting periods (specifically, the months of March,
      767 Fifth Avenue




                             15                  June, and September), the Debtors request to be allowed to file their Monthly Operating

                             16                  Reports on or before forty-five (45) days after the end of each such month.

                             17                 For months ending the annual SEC reporting period (December), the Debtors request

                             18                  to be allowed to file their Monthly Operating Reports on or before sixty (60) days after

                             19                  the end of the month.

                             20                 For all other months that do not end an SEC reporting period (specifically, the months

                             21                  of January, February, April, May, July, August, October, and November), the Debtors

                             22                  request to be allowed to file their Monthly Operating Reports on or before thirty (30)

                             23                  days after the end of each such month.

                             24                  The Debtors have been in discussions with the U.S. Trustee regarding the relief

                             25   requested in this Motion and understand that the U.S. Trustee generally has no objection to the

                             26   modifications of the Monthly Operating Reports deadlines as requested herein, except with respect to

                             27   the 60-day deadline for the December filing, which the U.S. Trustee indicated would not give the U.S.

                             28   Trustee sufficient time to calculate monthly U.S. Trustee fees owing by the Debtors for that period.


                              Case: 19-30088      Doc# 1788      Filed: 05/01/19     Entered: 05/01/19 16:14:14        Page 5 of
                                                                              9
                              1   The Debtors propose to address the U.S. Trustee’s concern by providing to the U.S. Trustee no later

                              2   than forty-five (45) days after the end of December, on a confidential basis, information concerning

                              3   disbursements needed by the U.S. Trustee to calculate U.S. Trustee fees owing for December and

                              4   ensure timely payment by the Debtors of such fees.

                              5   VI.        CAUSE EXISTS TO MODIFY THE FORM OF MONTHLY OPERATING
                                             REPORTS USED BY THE DEBTORS
                              6
                                                 The Debtors also seek Court approval to modify the form of Monthly Operating Report
                              7
                                  used by the Debtors. As described above, as public reporting companies, the Debtors have robust
                              8
                                  processes in place to comply with their SEC reporting obligations. The Debtors seek to provide the
                              9
                                  relevant information required with respect to the Monthly Operating Reports, but adhering strictly to
                             10
                                  the form of Monthly Operating Report used in this District would require that the Debtors undertake
                             11
                                  substantial administrative expense and burden to create additional reporting processes that are
                             12
                                  duplicative of the Debtors’ existing reporting processes.
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                                                 The Debtors have reviewed the form of Monthly Operating Report used in this District.
                             14
      767 Fifth Avenue




                                  The Debtors note that the form, which has not been modified since January 1, 1998, is designed to be
                             15
                                  used by smaller companies with simpler manufacturing, retail, and other similar businesses, and the
                             16
                                  Debtors respectfully submit that the District form, without any modifications, is not well-suited to the
                             17
                                  operations of a large utility provider such as the Debtors. For example, the District form requires that
                             18
                                  the Debtors include schedules with detailed inventory calculations that are not relevant to the Debtors’
                             19
                                  operations, as well as a granular listing of vehicles and mechanical assets that is not practicable given
                             20
                                  the scope of the Debtors’ operations. In light of the Debtors’ reporting processes in place and the
                             21
                                  complexity and size of the Debtors’ operations, the Debtors propose to use a modified form of Monthly
                             22
                                  Operating Report that is similar to the form used by corporate, publicly reporting debtors in other
                             23
                                  large, complex chapter 11 cases in other Districts.
                             24
                                                 Specifically, the Debtors seek to use the modified form of Monthly Operating Report
                             25
                                  used in the Monthly Operating Reports the Debtors already filed in these Chapter 11 Cases for the
                             26
                                  periods ending January 31, 2019 [Dkt. No. 1136] and February 28, 2019 [Dkt. No. 1137]. The
                             27
                                  proposed modified form uses the information and reports the Debtors already assemble in connection
                             28


                              Case: 19-30088      Doc# 1788       Filed: 05/01/19       Entered: 05/01/19 16:14:14      Page 6 of
                                                                               9
                              1   with the Debtors’ ongoing SEC reporting obligations. Among other things, the modified form of

                              2   Monthly Operating Report that the Debtors propose to use varies from the District form in the

                              3   following ways:

                              4                 Provides an income statement that conforms to the Debtors’ standard SEC reporting

                              5                  form;

                              6                 Provides a balance sheet that conforms to the Debtors’ standard SEC reporting form;

                              7                 Does not provide a cash flow statement, as the Debtors do not prepare monthly cash

                              8                  flow statements; and

                              9                 Provides a summary of first day payments rather than a detailed listing of

                             10                  counterparties.

                             11                  Although the Debtors and the U.S. Trustee have had a number of discussions regarding

                             12   the form of Monthly Operating Report, as of the date of this Application, the U.S. Trustee was not
Weil, Gotshal & Manges LLP




                             13   willing to agree to any deviations from the District form. Nevertheless, the Debtors believe that
 New York, NY 10153-0119




                             14   modifying the form of Monthly Operating Report is warranted here given the size and scope of the
      767 Fifth Avenue




                             15   Debtors’ operations, as well as the reporting processes that the Debtors already have in place. The

                             16   Debtors further believe that the form proposed by the Debtors provides the U.S. Trustee, the Court,

                             17   and the Debtors’ creditors and other parties in interest all relevant information about the Debtors’

                             18   operations. Indeed, the information the Debtors propose to provide in the Monthly Operating Reports

                             19   is generally the same information that the SEC requires that the Debtors provide to the investing public

                             20   through their quarterly and annual reports.

                             21                  Moreover, the information provided in the Debtors’ modified form of Monthly

                             22   Operating Report is similar to that which has been provided in other chapter 11 cases of similar size

                             23   and complexity. See, e.g., Westinghouse Elec. Co. LLC, Case No. 17-10751 (MEW) (Bankr. S.D.N.Y.

                             24   May 30, 2017) [Docket No. 631], In re Sears Holdings Corp., Case No. 18-23538 (RDD) (Bankr

                             25   S.D.N.Y. Dec. 28, 2018) [Docket No. 1450]; In re Caesars Entertainment Operating Co., Case No.

                             26   15-01145 (Bankr. E.D. Ill. Aug. 31, 2015) [Docket No. 2137]; In re Gymboree Corp., Case No. 17-

                             27   32986 (KLP) (Bankr. E.D. Va. Aug. 31, 2017) [Docket No. 593]. Requiring the Debtors to adhere to

                             28


                              Case: 19-30088        Doc# 1788      Filed: 05/01/19   Entered: 05/01/19 16:14:14        Page 7 of
                                                                                9
                              1   the District form would create substantial administrative expense and force the Debtors to introduce

                              2   duplicative additional processes that would unnecessarily burden the Debtors’ estates.

                              3                  The Debtors submit that the proposed filing schedule and modifications to the form of

                              4   Monthly Operating Report are appropriate and necessary given the size and scope of the Debtors’

                              5   operations and the Company’s ongoing SEC reporting obligations and timetable. Additionally, the

                              6   proposed filing schedule and modified form of Monthly Operating Report will permit the Debtors to

                              7   better utilize their employees and professionals in an efficient and effective manner. As such, the

                              8   Debtors believe that the Court’s modification of the deadlines to file the Monthly Operating Reports

                              9   as requested in this Application and form of Monthly Operating Report are appropriate in light of the

                             10   circumstances. Accordingly, the Debtors submit that ample cause exists to extend the time for filing

                             11   the Monthly Operating Reports and to modify the form of Monthly Operating Report as requested in

                             12   the Application.
Weil, Gotshal & Manges LLP




                             13 VII.         NOTICE
 New York, NY 10153-0119




                             14                  Notice of this Application will be provided to (i) the Office of the United States Trustee
      767 Fifth Avenue




                             15   for Region 17 (Attn: Andrew R. Vara, Esq. and Timothy Laffredi, Esq.); (ii) counsel to the Creditors

                             16   Committee; (iii) counsel to Tort Claimants Committee; (iv) the Securities and Exchange Commission;

                             17   (v) the Internal Revenue Service; (vi) the Office of the California Attorney General; (vii) the California

                             18   Public Utilities Commission; (viii) the Nuclear Regulatory Commission; (ix) the Federal Energy

                             19   Regulatory Commission; (x) the Office of the United States Attorney for the Northern District of

                             20   California; (xi) counsel for the agent under the Debtors’ debtor in possession financing facility; and

                             21   (xii) those persons who have formally appeared in these Chapter 11 Cases and requested service

                             22   pursuant to Bankruptcy Rule 2002. The Debtors respectfully submit that no further notice is required.

                             23                  No previous request for the relief sought herein has been made by the Debtors to this

                             24   or any other court.

                             25                  WHEREFORE, the Debtors respectfully request entry of an order modifying the time

                             26   for filing Monthly Operating Reports, and such other and further relief as the Court may deem just

                             27   and appropriate.

                             28


                              Case: 19-30088         Doc# 1788    Filed: 05/01/19     Entered: 05/01/19 16:14:14         Page 8 of
                                                                               9
                              1   Dated: May 1, 2019                    WEIL, GOTSHAL & MANGES LLP

                              2                                         KELLER & BENVENUTTI LLP

                              3
                                                                        By:    /s/ Jane Kim
                              4                                                Jane Kim
                              5                                         Attorneys for Debtors and Debtors in Possession
                              6

                              7

                              8

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                             14
      767 Fifth Avenue




                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28


                              Case: 19-30088    Doc# 1788   Filed: 05/01/19   Entered: 05/01/19 16:14:14    Page 9 of
                                                                         9
